Cobb, J.
No error of law is assigned; the motion for a new trial being upon the general grounds only. The evidence, though confiieftng, was amply sufficient to warrant the verdict, and there is nothing to take the case out of the general rule, that under such circumstances the judgment will he affirmed. No sufficient reason appears for suing out this writ of error, and it therefore must have been done for delay only. Nor this reason the mo*275tion that damages he awarded is granted. See Collins v. Mobile Fruit & Trading Co., 108 Ga. 752.
Argued October 20, —
Decided November 12, 1904.
Complaint. Before Judge Hodges. City court of Macou. February 6, 1904.
M. It. Freeman and Claud Estes, for plaintiff in error.
Moss & Grace, contra.

Judgment affirmed, with damages.


All the Justices concur.